Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 29, 2021 has been entered.

All rejections of record are withdrawn and the following new rejections are made to address the amendments to the claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1,4-8,15-18,and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru “Defined Anaerobic Growth Medium for Studying Candida albicans Basic Biology and Resistance to Eight Antifungal Drugs” Antimicrobial Agents and Chemotherapy, July 2004, p. 2350-2354 (of record).

Dumitru teaches a chemically defined culture medium, comprising at least one osmoprotectant compound, which is trimethylglycine (betaine), and at least one fatty acid  (Page 2351, Materials and Methods Section and first paragraph of results section). The reference states that betaine aka trimethylglycine is included in the culture medium (Page 2351, results, 1st paragraph).  It would be expected that a person of ordinary skill in the art would have manipulated the amount of oleic acid and trimethylglycine/betaine 
However, MPEP 2144.05 (II) states that following.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
	A review of the specification fails to provide evidence that the claimed concentrations are critical.  Absent such evidence it would have been obvious to an artisan of ordinary skill at the time Dumitru was published to try a finite number of possible concentrations of oleic acid and trimtheylglycine to predictably arrive at the claimed concentration through routine optimization.  An artisan would have a reasonable expectation of success in optimizing the concentrations based on the optimization of medium ingredients which occurred in Dumitru (Materials and Methods Section). Thus, Dumitru renders the instantly claimed concentrations above.
	It would have been obvious for a person of ordinary skill in the art to routinely experiment with the amount of oleic acid and/or trimethylglycine.  A holding of obviousness over the cited claims is therefore clearly required.  The normal desire of  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.; See also M.P.E.P. § 2144.05. 
	The medium components are sterilized by using an autoclave or sterile filtration which would result in a culture medium free of microorganisms (Materials and Methods Section, Media Section).  Therefore, claims 1,4-7,15-17 would have been obvious.
	Dumitru further teaches that the medium comprises: one or more saccharide components (glucose), one or more amino acid (Proline), one or more vitamin or vitamin precursor(vitamin mix), one or more salts(ammonium chloride), one or more buffer components (monopotassium phosphate), (Materials and Methods Media Section) as in instant Claim 8, 18
	Claims 20 states specifically that the medium consists of at least one osmoprotectant compound, which is trimethylglycine and at least one fatty acid.  Dumitru teaches that oleic acid and trimethyglycine can be present which can be considered a supplement and the rest of the medium components can be considered the medium as in instant Claim 20.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield 
	In the present situation, rationales A,B,C,F, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by teachings of the cited references.  Dumitru teaches a cell culture composition with oleic acid and trimethylglycine.Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.


Claims 1,9,15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dumitru “Defined Anaerobic Growth Medium for Studying Candida albicans Basic Biology and Resistance to Eight Antifungal Drugs” Antimicrobial Agents and Chemotherapy, July 2004, p. 2350-2354 in view of Chandrapati (US 20140220610)

	Dumitru applies as above to teach claims 1 and 15.  Dumitru does not teach the addition of a fluorogenic substrate.  Chandrapati teaches the addition of a fluorogenic substrate (Paragraphs 86-87) to culture medium.   An artisan would have been motivated to have used a fluorogenic substrate because it can indicate the presence of yeast cells which would clearly indicate the medium was supporting proper yeast growth (Paragraphs 86-87).  Since the fluorogenic substrate can indicate cell growth, there is a high expectation for success.  An artisan would have been motivated to have used the fluorogenic substrate of Chandrapati with the culture medium of Dumitru to confirm that a yeast cell was successfully growing in the culture medium. 
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,
148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can
be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or 
	In the present situation, rationales A,B,C,F, and G are applicable.  The claimed method was known in the art at the time of filing as indicated by teachings of the cited references.  Dumitru teaches a cell culture composition with oleic acid and trimethylglycine.  Chandrapati teaches using a fluorogenic substrate.  Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teaching and motivation with a clear, reasonable expectation.  The cited prior art meets criteria set forth in both Graham and KSR.




Conclusion

All claims stand rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/     Primary Examiner, Art Unit 1632